917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman Douglas JIMMISON, Plaintiff-Appellant,v.Deputy B. CAULFORD, Williamsburg Sheriff Department, SheriffDorsey, Defendants-Appellees.
No. 90-7102.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1990.Decided Oct. 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-479A-R)
Norman Douglas Jimmison, appellant pro se.
E.D.Va.
AFFIRMED.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Norman Douglas Jimmison appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Leave to proceed in forma pauperis on appeal is granted.


2
AFFIRMED.